Reasons for Allowance
Claims 11-19 are allowed.   The following is an examiner’s statement of reasons for allowance:
With respect to independent claims 11, 15 and 19, prior art of record doesn’t teach, suggest or render obvious the total combination of the recited structures, including the following allowable subject matter (or an equivalent):  “…determining a silicone coverage of the silicone coating based on the detected pores and/or voids; and determining a release force of the silicone-coated layer based on the silicone coverage of the silicone coating.”
(Claims 12-14 are dependent on claim 11.)
(Claims 16-18 are dependent on claim 15.)
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see amendment, filed on 12/29/2020, with respect to claims 11, 15 and 19 have been fully considered and are persuasive.  The rejections of claims 11, 15 and 19 (and of their dependent claims) have been withdrawn.
The present application with the presently presented claims 11-19 has overcome all objections and rejections based on the closest prior art of record.  No further objection or rejection is deemed possible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN (Wyn) Q. HA whose telephone number is (571)272-2863.  The examiner can normally be reached on Monday - Friday 7 am - 4 pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN Q. HA/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        January 5, 2021